Hagans, J.
This action is founded on certain contracts and promissory notes. An attachment was sued out, and Messrs. Hoffmann Bros, served as garnishees. They answer that they neither have any property belonging to the defendant, nor owe him any money. It was stated that defendant was the holder of the promissory note of Hoffmann Bros., and that he alleged that before service of process on them it had been transferred to one Joseph Billingheimer.
The plaintiff now moves to make Billingheimer a party *57defendant, and alleges that Billingheimer does not own the note, but that it still belongs to defendant.
The plaintiff is evidently not satisfied with the answer of the garnishee. Section 218 of the Code provides a remedy for him, by way of action in his own name as in other cases. And it can.make no difference that the plaintiff seeks to make Billingheimer the alleged owner of the note a party, or that Billingheimer should himself ask to be made a party defendant. * In neither case ought the motion to be granted. Vallette v. Kentucky Trust Co. Bank, 2 Handy, 1; Harrison v. King, 9 Ohio St. 388.
Motion overruled.